Exhibit 10.20

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”) is dated as of April 14, 2008, by and
among ClearPoint Business Resources, Inc., a Delaware corporation (“CPBR”),
ClearPoint Resources, Inc., a Delaware corporation and wholly owned subsidiary
of CPBR (“CPR”), Blue Lake Rancheria, a federally recognized Indian tribe (“Blue
Lake”) and Archer & Archer, P.C., a Pennsylvania professional corporation (the
“Escrow Agent”).

B A C K G R O U N D

WHEREAS, CPR and Blue Lake are parties to an Amended and Restated Promissory
Note, dated the date hereof (the “Note”), pursuant to which CPR owes Blue Lake
the principal amount of $1,290,000 plus interest thereon in accordance with the
terms of the Note. The capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Note;

WHEREAS, in order to secure the Note, and due performance by CPR of all of its
obligations thereunder, CPBR has agreed to issue Nine Hundred Thousand
(900,000) shares (the “Escrow Shares”) of CPBR common stock, par value $0.0001
per share, in the name of Blue Lake, to be held in escrow in accordance herewith
by Escrow Agent (the “Escrow”); and

WHEREAS, Escrow Agent is willing to accept the deposit of such Escrow Shares in
the Escrow and to hold, disburse and apply the same in accordance with the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

1. Appointment of the Escrow Agent. CPR and Blue Lake hereby appoint the Escrow
Agent to serve as Escrow Agent hereunder, and the Escrow Agent hereby accepts
such appointment and agrees to perform all duties which are expressly set forth
in this Agreement and disburse the Escrow in accordance with the terms and
conditions of this Agreement.

2. Establishment of the Escrow. As soon as practicable following the execution
and delivery of this Agreement, CPBR will deliver or cause to be delivered to
the Escrow Agent certificates representing the Escrow Shares issued in the name
of Blue Lake, and Blue Lake shall deliver to Escrow Agent three (3) stock powers
duly endorsed in blank (the “Stock Powers”). Blue Lake agrees to deliver to
Escrow Agent such additional Stock Powers as may be reasonably required by CPR
in the event of a partial disbursement of the Escrow Shares. Escrow Agent shall
acknowledge in writing the receipt of such Escrow Shares. Upon such deposit, the
duties and obligations of each of the parties to this Agreement will commence.



--------------------------------------------------------------------------------

3. Proxy. For so long as any Escrow Shares are held by the Escrow Agent, Blue
Lake appoints CPBR as Blue Lake’s true and lawful attorney and proxy, with full
power of substitution, for and in Blue Lake’s name, to vote all or any portion,
and otherwise act with respect to all or any portion, of the Escrow Shares,
which Blue Lake is either now and/or hereafter entitled to vote at all times
that the Escrow Shares are required to be, or may be, voted or acted upon. The
foregoing appointment and proxy is irrevocable and coupled with an interest and
shall not terminate by operation of law or any other event; provided, however,
the appointment and proxy shall terminate on the Termination Date (as defined
below). This Agreement relates to all voting rights (whether limited, fixed or
contingent) with respect to the Escrow Shares and does not relate to any other
right incident to the ownership of the Escrow Shares (including, without
limitation, the right to receive distributions on the Escrow Shares). Blue Lake
hereby waives any formal or documentary defect which might cause this
appointment and proxy to be invalid and unenforceable.

4. Disbursement.

(a) Upon an Event of Default and at any time thereafter during the continuance
of such Event of Default, Blue Lake shall have the option, in its sole
discretion, of having the unpaid Principal Amount and/or accrued but unpaid
interest under the Note (“Unpaid Amounts”) paid with Escrow Shares (the number
of Escrow Shares being determined in accordance with the calculations set forth
in Section 4(d) below) by simultaneously notifying (a “Notice”) Escrow Agent and
CPR in writing of its claim (a “Claim”) prior to the Claim Termination Date (as
defined below) for payment from the Escrow. Each Notice shall set forth the
nature and details of the Claim, a reasonable estimate of the Unpaid Amount and
a calculation of the respective number of Escrow Shares calculated in accordance
with Section 4(d). CPR shall have ten (10) days from the receipt of the Notice
(whether before or after the Claim Termination Date) to deliver a written
objection (an “Objection”) to the Claim simultaneously to the Escrow Agent and
Blue Lake.

(b) If no Objection is received by the Escrow Agent within such ten (10) day
period, then the dollar amount of the Unpaid Amount set forth in the Claim shall
be deemed established for purposes of this Agreement and, at the end of such ten
(10) day period, Escrow Agent shall deliver to Blue Lake, as appropriate, from
the Escrow, such number of Escrow Shares determined in accordance with the
calculations in Section 4(d) below. Escrow Agent’s failure to receive CPR’s
Objection to Blue Lake’s Claim within such ten (10) day period shall be deemed
and shall constitute a waiver of CPR’s right to dispute the item or items set
forth in Blue Lake’s Claim.

(c) If an Objection is given with respect to a Claim, or in the event of any
other dispute regarding the Escrow, Escrow Agent shall hold such number of
Escrow Shares (determined in accordance with the calculations set forth in
Section 4(d) below) representing the lesser of (i) all of the Escrow Shares, or
(ii) 100% of the Unpaid Amount (the “Disputed Shares”) in escrow until Escrow
Agent receives (x) joint written instructions executed by Blue Lake and CPR
directing the Escrow Agent regarding the distribution of such Disputed Shares,
or (y) a final order, judgment or decree by any court or arbitration panel of
competent jurisdiction directing the Escrow Agent regarding the distribution of
such Disputed Shares. To the extent CPR has timely objected to

 

2



--------------------------------------------------------------------------------

only a portion of the Claim, the Escrow Agent shall promptly deliver to Blue
Lake, as appropriate, from the Escrow, Escrow Shares (the number of Escrow
Shares being determined in accordance with the calculations set forth in
Section 4(d) below) equal in value to the balance of the Unpaid Amounts in the
Claim to which CPR has not timely objected. At the sole discretion of Escrow
Agent, Escrow Agent may deposit the Disputed Shares into the registry of the
court having jurisdiction of such dispute. Upon receipt of the joint written
instructions or final order, judgment or decree, Escrow Agent shall disburse the
Disputed Shares as directed in such instructions or order.

(d) The number of Escrow Shares issuable to Blue Lake with respect to a Claim
shall be determined by dividing the Aggregate Resolved Unpaid Amounts by the
Market Price. For example, if the total Aggregate Resolved Claims Value is
$256,000, and the Market Price is $2.50 per share, then Blue Lake shall receive
102,400 of the Escrow Shares and 797,600 of the Escrow Shares shall be returned
to CPBR. Also for example, if the total Aggregate Resolved Claims Value is
$256,000, and the Market Price is $0.25 per share, then Blue Lake shall receive
900,000 of the Escrow Shares. Notwithstanding anything in this Agreement to the
contrary, the amount of shares of CPBR common stock that Blue Lake can receive
under this Agreement or in relation to the Note shall be capped at 900,000. Any
Escrow Shares not distributed to Blue Lake as of the Termination Date shall be
delivered to CPBR along with the appropriate Stock Powers.

(e) For purposes of this Section 4, the following terms have the following
meanings:

(i) “Aggregate Resolved Unpaid Amount” shall mean the aggregate dollar amount of
all Unpaid Amounts in the Claims to which CPR has failed to file an Objection or
which have been resolved in favor of Blue Lake by joint written instruction or
final order, judgment or decree pursuant to Section 4(c).

(ii) “Market Price” shall mean the average of the last reported closing prices
per share quoted on the Nasdaq National Market System for the five (5) trading
days prior to the date of the Event of Default.

5. Termination of Escrow.

(a) Expiration of the Term. Unless sooner terminated pursuant to the provisions
of Section 5(b) hereof, the Escrow shall terminate on May 11, 2009 (the “Claim
Termination Date”); provided that any portion of the Escrow that is Disputed
Shares subject to a Claim initiated prior to the Claim Termination Date shall
remain in the Escrow in accordance with Section 4 above until such Claims are
resolved or adjudicated and the appropriate payment, if any, has been made. The
date on which the Escrow terminates is hereinafter referred to as the
“Termination Date”.

(b) Termination on Disbursement. If the Escrow shall have been completely
disbursed prior to the Termination Date, the Escrow shall terminate upon the
date of such disbursement.

 

3



--------------------------------------------------------------------------------

(c) Disbursements. Subject to the provisions of Section 5(a), no later than five
(5) days after the Termination Date, the Escrow Agent shall deliver over to CPBR
all of the Escrow Shares.

(d) Directions. At any time before the Termination Date, the Escrow Agent shall,
if so instructed in a writing signed by Blue Lake and CPR, release from the
Escrow to Blue Lake and/or CPR, as the case may be, any certain number of Escrow
Shares as may be specified in such writing.

6. Duties of the Escrow Agent. The Escrow Agent shall hold and safeguard the
Escrow during the Escrow period, shall treat such Escrow in accordance with the
terms of this Agreement and not as the property of Blue Lake or CPR, and shall
hold and dispose of the Escrow Shares only in accordance with the terms hereof.
In exercising the rights, duties and obligations prescribed or conferred by the
terms of this Agreement, the Escrow Agent shall exercise that degree of care,
diligence and skill that a reasonably prudent escrow agent would exercise in
comparable circumstances. The duties of Escrow Agent hereunder are entirely
administrative and not discretionary. Escrow Agent is obligated to act only in
accordance with the written instructions received by it as provided in this
Agreement, is authorized hereby to comply with any orders, judgments or decrees
of any court or arbitration panel and shall not incur any liability as a result
of its compliance with such instructions, orders, judgments, or decrees, even
though such instructions, orders, judgments or decrees may be subsequently
determined to be unenforceable or incorrect for any reason. The Escrow Agent
shall have no duties or responsibilities other than those expressly stated in
this Agreement.

7. Limitation of Escrow Agent’s Liability.

(a) Subject to Section 7(b), Escrow Agent shall not be liable to Blue Lake or
CPR or any other party or parties for any losses, costs, claims, damages,
liabilities or expenses which they may suffer or incur by reason of any one or
more of the following:

(i) any action taken or omitted to be taken in accordance with the terms hereof;
or

(ii) any action taken or omitted to be taken in reliance upon any document,
including any written instruction or authorization to disburse as provided in
this Agreement, all of which writings Escrow Agent shall be entitled to rely
upon as to due execution, validity and effectiveness and also as to the truth
and accuracy of the information contained therein.

(b) Notwithstanding any other provision set forth in this Agreement, Escrow
Agent’s liability hereunder shall be limited to any actions taken or omitted to
be taken which are found by a court to be willful misconduct or fraud.

 

4



--------------------------------------------------------------------------------

(c) Escrow Agent shall not be required to institute legal proceedings of any
kind and shall not be required to defend any legal proceedings (except for any
legal proceedings instituted by the parties hereto to enforce their rights under
Section 7(b) herein).

(d) Subject to Section 7(b), Escrow Agent shall not be responsible or liable in
any way for the sufficiency or accuracy of the form or substance or validity or
genuineness of (i) any document or instrument now or hereafter deposited as
Escrow Shares, (ii) any endorsement on any such document or instrument, or
(iii) any notice or document or claim or objection submitted to the Escrow Agent
in connection with its duties hereunder. Subject to Section 7(b), nor shall the
Escrow Agent be responsible or liable in any way for (A) any lack of endorsement
on any such document or instrument, (B) the truth or accuracy of any of the
descriptions or recitals in any such document or instruction or (C) whether any
such document or instruction complies or fails to comply with the terms of this
Agreement or any other agreement between the parties. Subject to Section 7(b),
nor shall the Escrow Agent be responsible or liable in any way on account of the
identity, authority or rights of any persons who do, or purport to, execute or
deliver any such notice or other document hereunder.

(e) The Escrow Agent shall not have any right or obligation to vote, respond to
a tender offer, or take any other action with respect to any of the Escrow
Shares or other interests that are included within the Escrow Shares except upon
receipt of instructions signed by CPR.

8. Indemnification.

(a) Except with respect to liabilities pursuant to Section 7(b), Blue Lake and
CPR hereby agree to indemnify and hold Escrow Agent and its respective officers,
directors, shareholders, employees, attorneys and representatives, harmless from
and against any and all losses, claims, damages, liabilities, judgments, costs
or expenses, including, without limitation, reasonable and documented attorneys’
fees and all trial and/or appellate court costs which arise out of or are
connected with this Agreement or the appointment of Escrow Agent hereunder,
including, without limitation, any litigation arising out of or involving the
subject matter of this Agreement; provided, however, that the foregoing
indemnification obligations shall be borne fifty percent (50%) by Blue Lake and
fifty percent (50%) by CPR; provided, further, that if the claims made against
the Escrow Agent arise out of the bad faith, gross negligence, willful
misconduct or fraud of either Blue Lake or CPR, the offending party shall
indemnify the other parties against any liability, loss, fees and costs arising
under the other party’s indemnification obligation to the Escrow Agent under
this Section 8.

(b) Blue Lake shall indemnify, defend and hold harmless CPBR and its
subsidiaries and its and their respective officers, directors, shareholders,
affiliates, employees, agents, representatives, successors and assigns
(collectively, the “CPBR Indemnified Parties”), from any and all liabilities,
judgments, costs, losses, damages and expenses (including reasonable attorneys’
fees, court costs and costs of investigation), in connection with any claim,
suit, action, judgment or other proceeding brought or threatened by a third
party against any of the CPBR Indemnified Parties, and relating to, based upon
or arising out of or in connection with any misrepresentation by Blue Lake
hereunder or breach of any representations or warranties made hereunder by Blue
Lake.

 

5



--------------------------------------------------------------------------------

9. Representations and Warranties of Blue Lake. Blue Lake hereby represents and
warrants to CPBR and CPR as follows:

(a) Purchase Entirely for Own Account. This Agreement is made with Blue Lake in
reliance upon Blue Lake’s representation to CPBR and CPR, which by Blue Lake’s
execution of this Agreement Blue Lake hereby confirms, that the Escrow Shares
will be acquired for investment for Blue Lake’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act of 1933, as amended (the “Securities Act”), and
that Blue Lake has no current intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Securities Act. By
executing this Agreement, Blue Lake further represents that Blue Lake does not
have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participations to such person or entity or to
any third person, with respect to any of the Escrow Shares.

(b) Investment Experience. Blue Lake is an investor in securities of companies
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment indefinitely, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Escrow Shares. Blue Lake also represents it has
not been organized for the purpose of acquiring the Escrow Shares. Blue Lake
understands that CPBR has no current intention of registering the Escrow Shares.

(c) Restricted Securities. Blue Lake understands that the Escrow Shares it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from CPBR in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act, only in certain limited circumstances. In this connection, Blue
Lake represents that it is familiar with SEC Rule 144, as currently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act. Blue Lake is aware that SEC Rule 144 is not currently available for use by
Blue Lake for immediate resale of any of the Escrow Shares to be acquired by
Blue Lake upon consummation of the transactions contemplated herein.

(d) CPBR Information. Blue Lake has received and read CPBR’s draft Report on
Form 10-K for the fiscal year ending December 31, 2007 (Blue Lake acknowledges
such Report on Form 10-K is in draft form and is subject to further change) and
CPBR’s 2008 Budget and has had an opportunity to discuss CPBR’s business,
management and financial affairs with directors, officers and management of
CPBR. Blue Lake has also had the opportunity to ask questions of, and receive
answers from, CPBR and its management regarding the terms and conditions of this
investment.

 

6



--------------------------------------------------------------------------------

(e) Residence. If Blue Lake is a partnership, corporation, limited liability
company or other entity, the office or offices of Blue Lake in which its
investment decision was made is located at the following address of Blue Lake:
Blue Lake, California.

10. Legend. Each certificate representing Escrow Shares now or hereafter owned
by Blue Lake shall be endorsed with the following or similar legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT
BE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER
THE SECURITIES ACT, THE APPLICABLE STATE SECURITIES LAW AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.”

The legend required under this Section 10 hereof shall be removed at the request
of the holder thereof at such time as they become eligible for resale pursuant
to Rule 144(k) under the Securities Act.

11. Discharge of Escrow Agent. Blue Lake and CPR may, upon written notice signed
by Blue Lake and CPR, discharge Escrow Agent and appoint a new escrow agent.
Escrow Agent shall, upon receipt of such notice and payment of any fees and
costs then due, transfer the Escrow in accordance with such written instructions
as are jointly submitted by Blue Lake and CPR and thereafter, Escrow Agent shall
have no further liability with respect to the Escrow.

12. Resignation of Escrow Agent. Escrow Agent may, in its sole discretion,
resign upon not less than fifteen (15) days’ written notice to Blue Lake and
CPR. Escrow Agent shall transfer the Escrow, without charge, in accordance with
such written instructions as are jointly submitted by Blue Lake and CPR after
receipt of such notice of resignation and thereafter, Escrow Agent shall have no
further liability with respect to the Escrow.

13. Entire Agreement; Amendments. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement contains the entire agreement
among the parties with respect to the transactions contemplated herein and
supersede all prior agreements, written and oral, with respect thereto. Escrow
Agent shall be bound only by the terms of this Agreement and shall not be bound
by or have any responsibility or incur any liability with respect to any
agreement or understanding between Blue Lake and CPR regarding the Escrow,
except as otherwise expressly provided herein. No modification, amendment or
waiver of the terms of this Agreement shall be valid or effective unless in
writing and signed by all of the parties hereto. Escrow Agent shall have no
liability under, or duty to inquire into, the terms and provisions of any other
agreement between any of the parties hereto. If any of the terms and provisions
of any other agreement

 

7



--------------------------------------------------------------------------------

conflict with or are inconsistent with any of the terms and provisions of this
Agreement, the terms and provisions of this Agreement in respect of the Escrow
Agent’s rights and duties shall govern and control in all respects.

14. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

15. Governing Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of law. The parties
hereto agree that any suit for the enforcement of this Note shall be brought in
the courts of the Commonwealth of Pennsylvania or any federal court sitting
therein and each party consents to the exclusive jurisdiction of such courts.

16. Notices. All notices and other communications must be in writing and shall
be deemed given if delivered personally or by overnight courier, or mailed by
registered or certified mail, postage pre-paid, return receipt requested, to the
persons at the addresses set forth below (or such other address for a party as
shall be specified by like notice). Refusal to accept delivery shall be deemed
receipt thereof. Any party delivering a notice or other document hereunder to
the Escrow Agent shall send a copy simultaneously to the other parties by the
same means of transmission; provided, however, whether or not a notice or other
document hereunder is actually sent to and/or received by the other party shall
not affect or compromise in any way the validity and effect of that notice or
other document when received by the Escrow Agent. For purposes of notice, the
addresses of the parties shall be:

If to Blue Lake:

Blue Lake Rancheria

429 Chartin Road

Blue Lake, CA 95527

Attn: Eric Ramos

with a copy to:

Mainstay Business Solutions

605 Coolidge Drive, Suite 200

Folsom, CA 95630

Attn: Steve Serafin

If to CPR and/or CPBR:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: Michael Traina, CEO

 

8



--------------------------------------------------------------------------------

with a copy to:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: General Counsel

If to Escrow Agent:

Archer & Archer, P.C.

2515 North Front Street

P.O. Box 5056

Harrisburg, PA 17110

Attn: Thomas Archer, Esq.

provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated. The Escrow
Agent shall not be obligated to provide to the parties notices or communications
from the opposing party concerning the Escrow Shares.

17. Severability and Further Assurances. No failure or delay of any party hereto
in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy. The
provisions of this Agreement are independent of and separable from each other,
and no provisions shall be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

18. Paragraph Headings. The headings in this Agreement are for convenience only;
they form no part of this Agreement and shall not affect its interpretation.

[SIGNATURES ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the day and year first above written.

 

CLEARPOINT RESOURCES, INC. By:  

/s/ Michael Traina

Name:   Michael Traina Title:   CEO CLEARPOINT BUSINESS RESOURCES, INC. By:  

/s/ Michael Traina

Name:   Michael Traina Title:   CEO BLUE LAKE RANCHERIA By:  

/s/ Eric Ramos

Name:   Eric Ramos Title:   President of Business Operations ARCHER & ARCHER,
P.C. By:  

/s/ Tom Archer

Name:   Title:  

 

10